Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:                  

        	The prior art taken alone or in combination neither discloses nor makes obvious the instant processes of claims 1 and 11 as a whole as recited below:

Claim 1. a method of forming an assembly, comprising: forming a first opening through a stack of alternating first and second levels; the first levels comprising a first material, and the second levels comprising an insulative second material; the first levels comprising edges along the first opening; rounding the edges of the first levels and forming charge-blocking material adjacent the rounded edges; forming charge-storage material adjacent the charge-blocking material; forming tunneling material adjacent the charge-storage material; forming channel material within the first opening and adjacent the tunneling material; forming a second opening through the stack; after forming the second opening, removing the first material of the first levels to form cavities; and forming conductive segments within the cavities; each of the conductive segments having, along a cross-section, first and second ends in opposing relation to one another; the conductive segments comprising gates and wordlines adjacent the gates; the wordlines encompassing the second ends; the gates having rounded noses encompassing the first ends; said rounded noses being patterned by the rounded edges of the first levels.

Claim 11. a method of forming an assembly, comprising: forming a first opening through a stack of alternating first and second levels; the first levels comprising silicon nitride, and the second levels comprising silicon dioxide; the first levels comprising edges along the first opening; rounding the edges of the first levels; 4 M122-7582 MO 1. docxforming charge-blocking material adjacent the rounded edges; the charge-blocking material having an inner surface which is substantially conformal to the rounded edges; forming charge-storage material adjacent the charge-blocking material; forming tunneling material adjacent the charge-storage material; forming channel material within the first opening and adjacent the tunneling material; forming a second opening through the stack; removing the silicon nitride of the first levels to form cavities; and forming conductive segments within the cavities; each of the conductive segments having, along a cross-section, first and second ends in opposing relation to one another; the conductive segments comprising gates and wordlines adjacent the gates; the wordlines encompassing the second ends; the gates having rounded noses encompassing the first ends; said rounded noses being molded by the inner surface of the charge-blocking material.

 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/               Primary Examiner, Art Unit 2814